DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 10-13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “the sterile-filter is connected to the pre-filter to receive a first sterile potable diluent with removal of particle contaminants;”. It is not clear if the diluent is sterilized by the pre-filter before entering the sterile-filter, or not. It is not clear if the pre-filter is limited to removing particle contaminants, or not.
Claim 13 recites a potable diluent, first sterile potable diluent, second sterile potable diluent, as well as sterile water. It is not clear if these are the same material or not.
Claim 13 recites “producing sterile water by non-thermal sterilization”. It is not clear if the “diluent” is limited to “water”, or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/083954A1 in view of Cugnasca et al [US 2015/0150296A1].
WO 2014/083954A1 teaches a method and apparatus for continuous sterile mixing (title) comprising a liquid concentrate source and sterilizer (Figure 2, #4-6), a potable water diluent source and non-thermal sterilizer (Figure 2, #3, 9), the non-thermal sterilizer including a pre-filter and sterile filter in sequence (Figure 2, #9; paragraph 0019), a dilute fluid outlet (Figure 2, #13a), an aseptic mixing component receiving the sterile liquid concentrate and sterile diluent and releasing the dilute fluid (Figure 2, #12), the concentrate being a water-based beverage in the form of coffee extract (paragraph 0018), the coffee extract including dissolved ingredients such as sugar and milk (paragraph 0018), a sterile filling plant which fills cans (Figure 2, #14; paragraph 0020), the entire system being a sterile or aseptic system (Figure 2, #1), and the filter having a size of 0.1 µm (paragraph 0019) which would naturally remove 
WO 2014/083954A1 does not explicitly recite direct or indirect ultra-high temperature (UHT) sterilization (claim 1, 13-14).
Cugnasca et al teach a method and system for sterilizing food and beverage material (abstract) by use of direct steam UHT sterilization (Figure 1; paragraph 0042, 0046).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed UHT sterilization into the invention of WO 2014/083954A1, in view of Cugnasca et al, since both are directed to methods of sterilizing beverages, since WO 2014/083954A1 already included a step of thermally sterilizing the concentrate (Figure 2, #6) but simply did not describe it in detail, since beverages were commonly sterilized using UHT conditions (Figure 1; paragraph 0042, 0046) as shown by Cugnasca et al, and since Cugnasca et al also taught that UHT sterilizing provided extended shelf life and does not perceptibly alter the consistence, look, or taste of the beverage (paragraph 0046).
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/083954A1, in view of Cugnasca et al, as applied above, and further in view of Zacharias [US 2012/0251681A1].
WO 2014/083954A1 and Cugnasca et al teach the above mentioned concepts and components. WO 2014/083954A1 does not explicitly recite a UV or direct electrical discharge sterilizer (claim 5). Zacharias teaches an aseptic system for manufacturing beverages comprising a source of sterile liquid concentrate (Figure 1, #10, 7), a source of diluent water (Figure 1, #9), a non-thermal sterilizer for the diluent including filtration and UV energy (Figure .

Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claims require an aseptic input connector and sterile concentrate container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims only require one of a sterilizer, and an aseptic input connector with a sterile concentrate container. The claims do not require both of these options in a single system.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792